Case 1:17-cr-00167-DAD-BAM Document 72-1 Filed 01/09/19 Page 1 of 4




                    United States v. Ashley Maddox

                       1:17-cr-00167 DAD-BAM

                     Declaration of Ashley Maddox

                              Exhibit A
     Case 1:17-cr-00167-DAD-BAM Document 72-1 Filed 01/09/19 Page 2 of 4


 1                            IN THE UNITED STATES DISTRICT COURT
 2                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 3
 4     UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00167-DAD-BAM
 5                     Plaintiff,                    DECLARATION OF ASHLEY MADDOX
 6     vs.
 7
       ASHLEY MADDOX,
 8
                      Defendant.
 9
10
11           I, Ashley Maddox, hereby declare as follows:
12           1.     My name is Ashley Maddox.
13           2.     I am the defendant in the above-captioned case.
14           3.     I am currently being detained pre-trial, and have been in custody since September
15                  21, 2017. I am being held at the Fresno County Jail, in the Annex building.
16           4.     For the entire period of my pre-trial detention at Fresno County Jail, I have been
17                  housed in an administrative segregation unit, on permanent, 24-hour “lockdown.”
18           5.     The other women housed in this unit are here because of behavioral issues
19                  (disciplinary reasons) or because they have been classified as severely mentally
20                  ill. I am being housed here solely because of the nature of my charges. I have
21                  never had a disciplinary issue at the jail.
22           6.     I am only allowed outside of my cell for one hour of “yard” time, four times per
23                  week.
24           7.     I am only allowed a 15-minute window to take a shower, once every other day,
25                  and if I miss that window, even due to issues at the jail outside of my control and
26                  through no fault of my own, I am not allowed to shower until two days later.
27           8.     I am not permitted face-to-face visitation with my family. All of my visits take
28                  place on a monitor, which I must view in front of other inmates.
     Case 1:17-cr-00167-DAD-BAM Document 72-1 Filed 01/09/19 Page 3 of 4


 1          9.    I am not permitted to participate in any jail programming/classes due to my
 2                housing classification.
 3          10.   I am only permitted to attend church services on a very limited basis, and when I
 4                do I must do so from within a tiny “TCM” cage that completely restricts my
 5                movement and is extremely claustrophobic.
 6          11.   I am only allowed 8 ounces of hot water, four times per day.
 7          12.   My housing area is unsafe, due to black mold growing in the showers. The air
 8                vents are completely caked with dirt, and are fully blocked. We have no air
 9                circulation whatsoever. I believe we are regularly breathing in the mold.
10          13.   Although I have made repeated requests for mental health counselling due to
11                severe depression and anxiety, I have not been afforded mental health counselling
12                while in custody. I have been prescribed Remron and Celexa for anxiety and
13                depression, which I take daily, but feel strongly that this alone does not
14                adequately treat my conditions.
15          14.   I recently went through a period of extreme crisis from which I have not yet fully
16                recovered. A woman in the cell next to mine hung herself on October 24, 2018.
17                The jail staff took her down and laid her body outside of my cell. They left her
18                body there for several hours before pulling me and the other woman in my cell
19                out of the area. I had to step over her body to exit. It was extremely traumatic for
20                me.
21          15.   Since the traumatic incident, I have not been given any counselling services to aid
22                in dealing with my trauma.
23          16.   Because most of the women I am housed with are severely mentally ill and are
24                frequently screaming, shouting, flooding their cells with water, fighting and
25                threatening one another, and otherwise disturbing the unit, I am rarely able to
26                sleep, either at night or during the day, and feel anxious all of the time.
27          17.   As a result of being housed in the administrative segregation unit in these
28                conditions for the past 15 months, I am suffering from increased depression and



                                                     2
     Case 1:17-cr-00167-DAD-BAM Document 72-1 Filed 01/09/19 Page 4 of 4


 1                  anxiety, and at times feel like I am losing my mind.
 2           18.    My attorney notified the jail’s command, medical staff, and the Marshals of these
 3                  conditions and requested that I be moved out of segregation or that I be afforded
 4                  the same conditions of confinement that all other inmates are afforded, more than
 5                  one month ago, and nothing has changed.
 6
 7           I declare under penalty of perjury that the matters herein as to which I have personal
 8    knowledge are true and correct.
 9
10           Executed this 8th day of January, 2019, in Fresno, California.
11
12                                                 /s/ Ashley Maddox
                                                   ASHLEY MADDOX
13                                                 Original Signature on File
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
